Case 4:21-cv-00913 Document 19 Filed on 04/15/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 15, 2021
                                                                               Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

       ANTONIO CABALLERO,              § CIVIL ACTION NO.
                Plaintiff,             § 4:21-cv-00913
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       PETROLEOS DE                    §
       VENEZUELA, SA, et al,           §
                Defendants.            §

                    ORDER STRIKING MOTION TO REMAND
            Plaintiff Antonio Caballero moved to remand this case to the
       284th Judicial District Court for Montgomery County. Dkt 11.
            Section 17(a) of this Court’s procedures requires parties to
       make “serious, timely, good faith efforts to seek agreement on all
       disputed matters and requests for relief. This includes dispositive
       motions.” It concludes “The Court will strike motions in civil
       cases—and may strike motions in criminal cases—that don’t
       include a certificate of conference.”
            The motion to remand doesn’t include a certificate of
       conference. It is thus STRICKEN. Dkt 11.
            Caballero may refile his motion in compliance with this
       Court’s procedures.
            SO ORDERED.


           Signed on April 15, 2021, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
